                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                         CR-15-07-GF-BMM

            Plaintiff,

      vs.
                                             ORDER ADOPTING FINDINGS AND
 MARION WALLACE RUNS                             RECOMMENDATIONS
 THROUGH, JR.,

            Defendant.



        United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on February 6, 2019. (Doc. 38.) The United States accused

Defendant Marion Wallace Runs Through, Jr. of violating his conditions of

supervised release by: 1) committing another crime and 2) consuming alcohol on

two occasions. (Doc. 35 at 2.) Runs Through admitted to violating his supervised

release by consuming alcohol on two occassions. (Doc. 42 at 2.) The United States

made no attempt to prove that Old Chief had committed another crime. (Doc. 42 at

2.)

        Judge Johnston entered Findings and Recommendations on February 7,

2019. (Doc. 42.) Judge Johnston recommended that the Court revoke Runs

Through’s supervised release. (Doc. 42 at 3.) Judge Johnston recommended that
                                         1
the Court commit Runs Through to the custody of the Bureau of Prisons for period

of four months, followed by thirty-two months of supervised release. (Doc. 42 at

3.) Judge Johnston recommended that Runs Through be required to participate in

and complete successfully a program of alcohol abuse treatment while on

supervised release. (Doc. 42 at 3.) Judge Johnston recommended that Runs

Through be required to pay part or all of the cost of alcohol abuse treatment as

determined by the United States Probation Office. (Doc. 42 a 3.) Judge Johnston

further recommended that the supervised release conditions previously imposed on

Runs Through be continued. (Doc. 42 at 3.)

      Runs Through waived his right to object to Judge Johnston’s Findings and

Recommendations. (Doc. 42 at 4.) The Government did not file an objection. The

Court will review Judge Johnston’s Findings and Recommendations for clear error.

See McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no clear error in Judge Johnston’s Findings

and Recommendations. Runs Through’s violations represent a serious breach of

the Court’s trust. A custodial sentence of four months, with thirty-two months

supervised release is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 42) is ADOPTED IN FULL.




                                          2
      IT IS FURTHER ORDERED that Defendant Marion Wallace Runs

Through, Jr is sentenced to four months in custody with thirty-two months of

supervised release to follow.

      IT IS FURTHER ORDERED that Runs Through participate in and

complete successfully a program of alcohol abuse treatment while on supervised

release. Runs Through is required to pay part of all of the cost of alcohol abuse

treatment as determined by the United States Probation office. The supervised

conditions previously imposed shall continue to be imposed.

      DATED this 8th day of February, 2019.




                                          3
